Name: Commission Regulation (EC) No 1771/1999 of 10 August 1999 on the supply to Russia of common wheat and rye of bread-making quality
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  plant product;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 11. 8. 1999L 211/38 COMMISSION REGULATION (EC) No 1771/1999 of 10 August 1999 on the supply to Russia of common wheat and rye of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultal products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays the general rules for the application of Regulation (EC) No 2802/98; (2) Whereas for the supply operations decided by Regula- tion (EC) No 2802/98 an invitation to tender should be opened for the supply of various lots of common wheat and rye of bread-making quality held in intervention stores; (3) Whereas the specific conditions applying to the supplies should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport from intervention stores for 180 000 tonnes (net weight) of common wheat of bread-making quality and for 80 000 tonnes (net weight) of rye of bread-making quality to be delivered to the destinations indicated for each lot in Annex I, as part of supply operation referred to in Article 2(1)(a) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. The invitation to tender shall cover the supply of three lots of common wheat of bread-making quality and two lots of rye of bread-making quality meeting the requirements laid down for minimum quality for buying into intervention at the time of publication of this Regulation. Article 2 For each lot, supply shall comprise: (a) taking-over of the goods from the stores of the intervention agency indicated in Annex II on means of transport, and (b) transport by appropriate means to the destinations and delivery no later than the date laid down in Annexe I. In the event of maritime transport, transport shall be on a single vessel for products to be delivered to a given mari- time port of destination or of transshipment. Article 3 1. Each tender shall cover an entire lot as defined in Annex I. 2. Tenders shall be lodged with the intervention agency holding the product to be delivered whose address is given in Annex II. 3. The time limit for lodging tenders shall expire on 19 August 1999 at 12 noon (Brussels time). Should the supply of a lot not be successfully tendered for by the end of this initial period, tenders may be submitted for a second period expiring on 31 August 1999 at 12 noon (Brus- sels time). In this case, all the dates fixed in Annex I shall be extended by fourteen days. 4. If tenderers declare in writing when submitting their tenders that they will submit new tenders if a second period for the submission of tenders is opened, intervention agencies shall keep the originals of the tendering security and the undertaking by the financial institution to lodge the supply security referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until receipt of the Commission's decision on the tenders intro- duced during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the original of those two documents. Article 4 1. The tendering security shall be EUR 25 per tonne. 2. The supply security shall be EUR 150 per tonne and must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the destina- tions by the control body designated by the Commission and signed by the authorities indicated in Annex III. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. EN Official Journal of the European Communities11. 8. 1999 L 211/39 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/ 1999, the payment on account shall be paid upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within fifteen days of presentation of the application for the payment on account accompanied by the required documentary evidence. Article 7 The successful tenderer shall ensure that the special stamp described in the Annex to Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 11. 8. 1999L 211/40 ANNEX I Lot No 1  30 000 tonnes of intervention wheat for Murmansk on four vessels  Delivery stage: goods not unloaded.  Final date for arrival in the port of Murmansk: First vessel: 5 700 tonnes: 30 September 1999 Second vessel: 8 800 tonnes: 24 September 1999 Third vessel: 8 000 tonnes: 12 October 1999 Fourth vessel: 7 500 tonnes: 12 October 1999 Lot No 2  32 000 tonnes of intervention wheat for Arkhangelsk on two vessels  Delivery stage: goods not unloaded  Final dates for arrival at Arkhangelsk port: First vessel: 16 000 tonnes: 5 October 1999 Second vessel 16 000 tonnes: 12 October 1999 Lot No 3  75 000 tonnes of intervention wheat for St Petersburg on three vessels  Delivery stage: goods not unloaded  Final dates for arrival at St Petersburg port: First vessel: 25 000 tonnes: 2 October 1999 Second vessel: 25 000 tonnes: 4 November 1999 Third vessel: 25 000 tonnes: 18 November 1999  43 000 tonnes of intervention wheat for Arkhangelsk on three vessels  Delivery stage: goods not unloaded  Final date for arrival at Arkhangelsk port: First vessel: 14 000 tonnes: 17 October 1999 Second vessel: 14 000 tonnes: 24 October 1999 Third vessel: 15 000 tonnes: 31 October 1999 Lot No 4  20 000 tonnes of intervention rye via the port of Muuga  Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva  Final dates for arrival at port of Muuga: 29 September 1999  20 000 tonnes of intervention rye for the port of Muuga  Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva  Final date for arrival at port of Muuga: 4 October 1999 Lot No 5  20 000 tonnes of intervention rye via the port of Muuga  Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva  Final date for arrival at port of Muuga: 29 September 1999  20 000 tonnes of intervention rye for the port of Muuga  Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva  Final date for arrival at port of Muuga: 4 October 1999 EN Official Journal of the European Communities11. 8. 1999 L 211/41 Member State/Lot No Storage location Quantities Minimumdaily loading rate Stores/Contract No Member State/Lot No Storage location Quantities Minimum dailyloading rate Contract No ANNEX II COMMON WHEAT FRANCE Lot No 1  30 000 t Sofican Saint Aignan de Cramesnil 3 000 2 000 P 14001 Letico Ste Croix Grand Force 2 247 500 P 76020 Ribet St Ouen du Breuil 453 1 300 P 76001 Stuckwerkers Gante 8 800 3 000 P 960004 Stuckwerkers Gante 8 000 3 000 P 960004 SGD Dunquerque 7 500 4 000 P 59003 Lot No 2  32 000 t Manuport Gante 32 000 3 000 P 960003 Lot No 3  118 000 t SMEG Gante 118 000 2 500 P 960005 RYE GERMANY Lot No 4  40 000 t Volksbank Dransfeld GroÃ  Schneen 37124 Rosdorf 1 700 1 240 512022 Rieke GmbH &amp; Co. Lagerhaus- u. Speditions- 37603 Holzminden 1 891 1 800 277395 LÃ ¼hring Nachf. GmbH &amp; Co. KG 31633 Leese 1 620 1 000 506296 Raiffeisen-Landbund eG An- und Verkaufsgen. 31718 Pollhagen 3 669 1 000 508157 Lagerhaus Rethem Dr. Pleines GmbH &amp; Co. KG 27336 Rethem 2 000 2 100 512023 Landw. Bezugs- u. Absatzgen. Walsrode eG 29693 Hadenmstorf 2 417 750 512023 EN Official Journal of the European Communities 11. 8. 1999L 211/42 Member State/Lot No Storage location Quantities Minimum dailyloading rate Contract No Lagerhaus Beverungen Karl Frehse GmbH &amp; Co. KG 37688 Beverungen 1 291 1 200 278059 U.L.L.A. GmbH Agrar- Logistik 32423 Minden 2 667 1 000 506378/508389/ 509580/509933/ 510531 Syring KG Getreidesilo u. Lagerhaus 33106 Paderborn 2 725 500 501255/504316 ATR Landhandel Arp. Thordsen, Rautenberg 23554 LÃ ¼beck 4 277 1 900 506655 Landhand. StrÃ ¶h &amp; Stender GmbH &amp; Co. KG 23843 Bad Odesloe 3 718 1 000 510131/278111 RHG-Agrarz. FÃ ¼rstenwalder Futtermittel-Getreide 29693 FÃ ¼rstenwalde 1 388 1 000 277959/506284 Landhandel GmbH Gransee 1935729693 Karstadt 3 608 2 200 510744/511750 Getreidehandel Leipzig GmbH 04509 Krostitz 3 003 1 000 506615 RHG Agrarzentrum Gekra Getreide und Kraft- 06268 Querfurt 4 006 1 500 508178 Lot No 5  40 000 t ATR Landhandel Arp, Thordsen, Rautenberg 23554 LÃ ¼beck 6 185 1 900 507601 Raiffeisen-Getreidelghs LÃ ¼neburg-Embsen GmbH 21337 LÃ ¼neburg 3 739 2 000 278065 RHG-Agrarz. FÃ ¼rstenwalder Futtermittel  Getreide- 15517 FÃ ¼rstenwalde 2 213 1 000 506430 Landhandel GmbH Gransee 19357 Karstadt 1 649 2 200 508504/508788 Meyer GmbH Handel und Lagerei 37603 Holzminden 4 123 1 000 506637 StÃ ¶fen GmbH &amp; Co. Landhandel-Kraftfutterw. 25761 BÃ ¼sum 2 091 1 600 511603 HavellÃ ¤ndisches Kraft-Futter- werk GmbH 14641 Nauen 1 606 750 511749 EN Official Journal of the European Communities11. 8. 1999 L 211/43 Member State/Lot No Storage location Quantities Minimum dailyloading rate Contract No MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH 16225 Eberswalde 3 034 1 000 277976/278040 277977 DEUKA Deutsche Kraftfutter- 04916 Herzberg 3 995 1 400 511084 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH 14712 Rathenow 3 158 750 278073 Landband. GmbH Gransee 16775 Gransee 4 043 750 511609/511748 Strlsunder Getreide und Handelsgesellschaft mbH 18507 Grimmen 4 164 1 250 511980 Addresses of intervention agencies: Germany BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 0203 Tel.: (49) 69 1564 704 Fax: (49) 69 1564 790 France ONIC 21, avenue Bosquet F-75341 PARIS Cedex 07 Tel.: (33) 1 44 18 20 00 Fax: (33) 1 44 51 90 99 EN Official Journal of the European Communities 11. 8. 1999L 211/44 ANNEX III COMMON WHEAT AND RYE 1. Place of take-over: Murmansk Authority authorised to issue take-over certificates: Directorate of the Rosgosklebinspekciya for Murmansk region 2. Place of take-over: Arkhangelsk Authority authorised to issue take-over certificates: Directorate of the Rosgosklebinspekciya for the region of Arkhan- gelsk 3. Place of take-over: Saint-Petersburg Authority authorised to issue take-over certificates: Port Office of the Directorate of the Rosgosklebinspekciya 4. Place of take-over: Pechora  Pskov on railway wagons, goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct 117292 Moscow  Krzhzhanoskogo str. 6 5. Place of take-over: Ivangorod  Narva on railway wagons, goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct 117292 Moscow  Krzhzhanoskogo str. 6